Citation Nr: 0616135	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from November 1964 
to October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

This case was remanded in April 2003 for a travel board 
hearing.  A hearing was held in September 2003 before a 
Veterans Law Judge who is no longer employed at the Board.  
The case was remanded again in February 2004 for further 
development.  The case was remanded a third time in September 
2005 for a board hearing.  A hearing before the undersigned 
sitting at the RO was held in January 2006.  A transcript of 
that hearing has been associated with the claims folder.  The 
case now returns to the Board.


FINDING OF FACT

A chronic low back disability was not exhibited during active 
service, arthritis of the spine was not exhibited within the 
first post service year, and a preponderance of the evidence 
is against a finding that the veteran's current low back 
disability is related to his active military service or 
events therein.


CONCLUSION OF LAW

A chronic low back disability was not incurred or aggravated 
in active service , nor may arthritis of the spine be 
presumed to have been incurred therein.  §§ 1110, 1112, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated November 2001 and April 
2004.  The originating agency informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  It specifically noted 
the elements necessary to establish service connection, and 
specifically asked that he submit any evidence he had that 
pertained to his claim.  

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service private 
medical records, and VA medical reports, which will be 
addressed as pertinent.  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time. 

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and in light of the ultimate denial of 
the service connection claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
 For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
order to establish service connection for a claimed disorder, 
the following must be present: (1) Medical evidence of a 
current disability; (2) Medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) Medical evidence of a connection 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence ... is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, private medical records show that the 
veteran has a current low back disability.  He injured his 
back in April 1987 and underwent spinal surgery in May 1987.  
A September 1987 private medical record states that the 
veteran has a permanent partial disability of ten percent of 
his body, as defined by American Medical Association 
standards.  Furthermore, in April 2004 a VA examiner 
diagnosed degenerative arthritis of the lumbar spine with 
degenerative changes, narrowing of disc space, and vacuum 
disc phenomenon.  

Service medical records show that the veteran was treated 
during service for acute, mild lumbosacral strain in February 
1967, and that the doctor doubted that the strain represented 
early disc pathology.  X-rays showed that the veteran's 
lumbosacral spine was normal.  Medications given to the 
veteran at that time provided him with marked relief.  No 
service medical records indicate further treatment of the 
veteran's back or spine after February 1967.  During a 
separation physical examination in September 1968, the 
veteran characterized his health as "excellent" and 
responded "no" when asked if he had "Recurrent Back Pain."  
It is also noted that the veteran had "no other significant 
illness or injury during current term of service and no 
aggravation of pre-existing conditions."  The spine and 
other musculoskeletal systems were listed as normal.  Thus, 
it appears that the low back strain experienced by the 
veteran in service was acute and transitory.

Private medical reports dated in May 1987 reflect that in 
April 1987, the veteran injured his back when he slipped on 
the running board of a truck.  Private X-rays and CAT scans 
in May 1987 showed a large protruded and probably extruded L-
5 intervertebral disc on the left and some of the cartilage 
plate bulging along with the disc, with other levels normal.  
The veteran noted that he had not had low back pain 
previously, and his in-service low back strain was not noted 
under past medical history.  A May 20, 1987 examination found 
degenerative changes with posterior spurring in the 
lumbosacral spine and bilateral L4-5 facet arthritis.  The 
veteran underwent back surgery later that same month.  

A private spinal X-ray report, dated in April 2003, reflects 
degenerative changes of L4-L5 and L5-S1, with no acute 
fractures, dislocations, or destructive lesions.  

During the September 2003 travel board hearing, the veteran 
testified that he experienced low back pain approximately one 
to two years after his separation from service while driving 
trucks, and that he was treated by a chiropractor for 15 
years from the early 1970s to the mid 1980s.  He also 
testified that private doctors told him that his current low 
back disability is related to service.  However, he admits 
that neither doctor reviewed his VA file or service medical 
records.  Hearsay medical evidence, as transmitted by 
layperson, is of limited probative value.  The connection 
between what a physician said and layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

During a June 2004 VA examination, the examiner reviewed the 
veteran's claims file and noted that the veteran was 
gainfully employed as a truck driver, working 70 hours every 
eight days.  The examiner diagnosed degenerative arthritis of 
the lumbosacral spine and degenerative disc changes, without 
sign of acute fracture or destructive bone lesion as per X-
ray.  Noting the veteran's good health at separation from 
service and the unavailability of records from the veteran's 
chiropractor, the VA examiner observed that the veteran's 
medical records and history do "not offer a continuity of 
the medical history from the date of the injury of the low 
back in the military service dated February 22, 1967 which 
was diagnosed as lumbosacral strain."   The examiner 
concluded that because there was no other significant illness 
or injury during the veteran's military service and no 
aggravation of a preexisting condition, "it is therefore 
evident that the veteran's current back condition started on 
April 24, 1987, after his foot slipped on the running board 
as he was climbing up his truck[.]"  This opinion is highly 
probative because it included a review of the claims folder 
and VA medical records stored electronically, in addition to 
history reported by the veteran and a comprehensive physical 
examination.  

During the January 2006 travel board hearing, the veteran 
testified that the chiropractor who treated him beginning in 
the early 1970s died in the mid 1980s, and his attempts to 
obtain copies of the chiropractor's treatment records were 
unsuccessful.  He also stated that driving trucks was hard on 
his back.

The Board notes that a former co-worker and a friend 
submitted letters to VA in this proceeding, stating their 
awareness of the veteran's physical condition prior to and/or 
after service.  Lay statements are considered to be competent 
evidence when describing symptoms of a disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the present 
case, the evidence does not show that any of these 
individuals possess expertise and it is not contended 
otherwise.  Therefore, the Board finds these statements of 
limited probative value.

On review of all evidence of record, chronic back disability 
was not exhibited in service and arthritis was not exhibited 
within the first post service year.  No competent medical 
evidence associates the veteran's current low back disability 
with his in-service back strain.  Furthermore, the medical 
evidence of record shows that the veteran did not exhibit a 
chronic low back disability until 19 years after discharge 
from service, the cause of which competent medical evidence 
attributes to the veteran's occupational slip and fall in 
April 1987.  Therefore, a finding of service connection must 
be denied.

Accordingly, because the preponderance of the evidence weighs 
against entitlement to service connection, the benefit-of-
the-doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.304; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


